Citation Nr: 1418328	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right hip disability. 

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a gastrointestinal disability (claimed as stomach problems).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also her file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2014 statement, the Veteran's representative informed VA that the Veteran was currently residing outside of the United States, in Germany, and that it was for this reason that she had missed her scheduled September 2013 VA examinations in Roanoke, Virginia.  The Veteran's representative requested, on behalf of the Veteran, that new VA examinations be scheduled in close proximity to her current residence in Germany.  This should be done.



Accordingly, the case is REMANDED for the following action:

1.  VA should undertake all steps necessary to schedule the Veteran for medical examination(s) before an appropriate physician(s), to include on a fee-basis.  The Board notes that the Veteran resides in Germany.  Copies of pertinent records should be made available for review by the individual(s) assigned to examine the Veteran, and a complete rationale should be provided for all opinions expressed.  

The following medical questions should be answered:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current temporomandibular joint disorder (TMJ) either began during or was otherwise caused by her active military service (from November 1979 to April 1984), to include any injury or event therein.  

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current cervical spine and/or lumbar spine disabilities either began during or were otherwise caused by her military service, to include any injury or event therein.

c)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current right hip disability either began during or was otherwise caused by her military service, to include any injury or event therein.    

d)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left shoulder disability either began during or was otherwise caused by her military service, to include any injury or event therein.

e)  Is it at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disability either began during or was otherwise caused by the Veteran's military service, to include any injury or event therein.   

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



